Citation Nr: 1527083	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-10 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the assigned 30 percent disability rating for bilateral hearing loss and denied service connection for dysthymic disorder.

The issue of entitlement to an acquired psychiatric disability, to include as secondary to bilateral hearing loss, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entirety of the appeals period, the Veteran's bilateral hearing loss disability has been no worse than the equivalent of Level IV hearing for the right ear and Level XI hearing for the left ear.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.85, 4.86 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In September 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations including, most recently, in June 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  This Diagnostic Code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect. 38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  Table VIA (Numerical Designation of Hearing Impairment Based Only on Puretone Threshold Average) assigns the Roman numeral designation for hearing impairment solely on the pure tone threshold average without reference to the speech discrimination scores.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

Facts and Analysis

The record shows that since October 2005, the Veteran's left ear hearing loss has been sufficiently severe to meet the designation of Level XI, which the highest numeral is assigned by the rating criteria.  This has been true whether Table VI or Table VIA is used.  Although the Veteran's hearing loss in his left ear has worsened somewhat, and speech recognition scores have worsened significantly, the level of hearing loss is already recognized as being the most severe.

The Veteran's bilateral hearing loss disability is a factor of the combination of the level of hearing loss in the left ear and that in the right ear, which is much better.  It is the total picture of hearing acuity, the combination of left and right, which is rated under VA regulations, using the Roman Numerals assigned and the calculations of Table VII under Diagnostic Code 8100.  As a result, the level of hearing loss in the Veteran's right ear is the key to the assigned disability rating.

In this instance, the Veteran's right ear, although showing some worsening, is still significantly better than his left ear.  VA examination testing in August 2008 showed a puretone threshold average of 61.25 in the right ear, with speech recognition of 82 percent.  In June 2009 during a treatment visit, the average in the right ear was 68 with no speech recognition score recorded.  In June 2010, the average in the right ear was 72.5 percent with no speech recognition score recorded.  All of these puretone threshold averages, even assuming that the speech recognition score remained between 76 and 82 percent, yield a Level no higher than IV on Table VI.  Level IV combined with Level XI (the left ear score) on Table VII yield a combined disability rating of 30 percent.

The most recent VA examination of the Veteran, in June 2013, yielded a puretone threshold average for the right ear of 58 and a speech recognition score of 96 percent.  Using Table VI, this combination yields Level II, which in turn yields a lower combined disability rating on Table VII when considered with the Veteran's Level XI in the left ear.  Given the significant deviation between this score and other audiometric testing scores for the Veteran throughout the appeals period, the Board will consider this test result to be an anomaly rather than an indication of significantly improved hearing.

The Veteran has submitted multiple statements, as well as supportive documents from family and friends, discussing the fact that he cannot hear and that his hearing loss is worsening with time.  Although the Veteran is competent to provide evidence on the symptoms he experiences, and the supportive statements are competent in detailing the experiences of family and friends, the method of assigning disability ratings for hearing loss is very mechanical.  It is the audiometric readings which control the assigned rating, and that is evidence which has not been and cannot be provided by the Veteran or his family or friends.  The Board also notes that, despite the pleas of the Veteran and his loved ones, no decision of the Board can help reduce the Veteran's hearing loss.  Rather, the Veteran must rely on the hearing aids already provided by the VA medical providers.

In short, the evidence of record, considered in the light most favorable to the Veteran and using the most severe disability picture, does not support a disability rating higher than 30 percent for bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 8100.  While the Veteran does have a profound loss of hearing in his left ear and has experienced a decrease in hearing that is both subjective (perceived by him) and objective (demonstrated by audiometric testing), the hearing loss in his right ear is not currently severe enough to yield a higher disability rating when considered as a whole.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, specifically that of profound hearing loss in one ear and moderate hearing loss in the other.  The mechanical calculations set forth in the applicable tables, Table VI and Table VII, account for circumstances such as those currently experienced by the Veteran and provide for assignment of higher disability ratings where increased hearing loss is shown.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating higher than 30 percent for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, variously identified as major depressive disorder, anxiety, and dysthymia.  He provided a written statement asserting that the disability began in service as a consequence of his duties doing search and recovery, including retrieving dead bodies from the lake and remains of suicides from the woods.  The original denial of service connection noted that the Veteran's military occupational specialty (MOS) did not indicate involvement in search and recovery duties.

In an evaluation and opinion provided by the Veteran's attorney in February 2015, a counseling psychologist offered the opinion that the Veteran's service-connected bilateral hearing loss and tinnitus have manifested as a depressive disorder, or that these conditions caused or aggravated his depressive disorder.  This opinion is not sufficiently clear to form the basis of a decision, because of the question as to whether the depressive disorder was caused or aggravated by the hearing loss and tinnitus or whether it is simply a manifestation of the hearing loss.  This opinion, however, is more than sufficient to meet the low threshold standard for affording the Veteran a VA examination and opinion.  Such should be conducted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability of 50 percent or greater) that his current acquired psychiatric disability, variously identified as major depression, depressive disorder, and dysthymia, is the result of his military service.  Specifically, the examiner should address the following:

a) Was the disability at least as likely as not (probability of 50 percent or greater) incurred in service or otherwise the result of service, to include having its onset in service?  If so, please provide a rationale that includes a reference to any precipitating events.
b) Was the disability at least as likely as not (probability of 50 percent or greater) caused by the Veteran's service-connected bilateral hearing loss and tinnitus?
c) If the disability was not caused by service or the service-connected disabilities, was it at least as likely as not (probability of 50 percent or greater) aggravated by (that is, permanently worsened beyond the normal course of the disability) the Veteran's service-connected disabilities of bilateral hearing loss and tinnitus.  If aggravation is found, it is necessary that a baseline (pre-aggravation) level of disability be identified and described, preferably with an approximate date of the beginning of aggravation.  

The examiner should provide the rationale for all opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2.  The RO should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


